Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 10 February 2011 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Information Disclosure Statement
The information disclosure statement filed 8 April 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the citations include the required titles of the articles.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 
Oath/Declaration
Applicant is reminded he need to provide a properly executed inventors’ oath or declaration as noted in the letter of 26 October 2018.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/562,594, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The subject matter of claims 10 and 11 and the teaching of claim 7 that the transition metal dopant comprises Bi are not found in Application No. 12/562,594. Accordingly, the 
The disclosure of the prior-filed application, Application No. 12/562,594, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the subject matter of claims 1-6, 8, 9, 12 and 13 and the teaching in claim 7 that the transition metal dopant comprises at least one of V, Cr, Mn, Fe, Co and Ni. Accordingly, the effective filing date for the subject matter of claims 1-6, 8, 9, 12 and 13 and the above teaching of claim 7 is 25 September 2017.
Drawings
The drawings are objected to because the figures include color drawings and applicant have not meet the requirements for the color drawings to be accepted. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities:
Page 4, lines 18-20 described the material as one having shell disposed over a core, but then line 22 states the material is a thin film disposed over a substrate. This teaching is unclear since films do not have a core/shell structure, they have a laminate structure, as sates in lines 31-32 on page 13. A shell essentially completely surrounds the majority of the core, such as totally in a core/shell particle or in all but the ends as in a core/sheath, but in laminates only the “top” and “bottom” of the “core is covered, the sides are not. Thus the top and bottom layers of a multi-layer film are not considered shell in the art.

Page 14, lines 16-18 teach the rare earth doped core comprises between 0 and 100 mol% and between 0 and 75 mol% of the rare earth dopant. Page 16, lines 15-17 teach the transition metal doped shell comprises between 0 and 100 mol% and between 0 and 75 mol% of the transition metal dopant. Dopants by definition are present in a material as the majority, which are amount of 59 mol% up to 100%. In fact, if material is 100%  of the dopant, there is no dopant present in the material since the material is the dopant. These teachings are confusing as to what is the actual amount of the rear earth present in the core and the transition metal in the shell. 
The teaching in lines 9-10 on page 15 that rare earth doped core does not comprise a rare earth element is a contradiction and thus is confusing as to what is meant by this sentence. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The Examiner is interpreting the phrases “rare earth doped core” and  “transition metal doped shell” as being directed to materials where a rare earth or transition metal dopant must be present and not as any rare earth or transition metal containing material. For example, claim 6 is interpreted as meaning the shell comprising TiO2 doped with a different transition metal, claim 4 is being interpreted as meaning the core comprising NaYF4 doped with a rare earth element and 4 contains a rare earth or transition metal dopant depending if it is the core material or the shell material. If this interpretation is incorrect, applicant needs to make the meaning of these phrases clear on the record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, which depends from claim 1, teaches the core/shell material can have the shape of a film on a substrate. This teaching is indefinite since films do not have a core/shell structure, they have a laminate structure, as sates in lines 31-32 on page 13. A shell essentially completely surrounds the majority of the core, such as totally in a core/shell particle or in all but the ends as in a core/sheath, but in laminates only the “top” and “bottom” of the “core is covered, the sides are not. Thus the top and bottom layers of a multi-layer film are not considered shell in the art.
Claims 7 and 10 teach bismuth is a transition metal. It is incorrect since a transition metal, but transition metals, by definition, are limited to an element whose atom has a partially filled d sub-shell, or which can give rise to cations with an incomplete d sub-shell, and are elements in Groups 4-12 as well as yttrium and scandium. Bismuth by definition is a “post-transition metal”. Therefore the claims are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0010476.
This reference teaches nanoparticles comprising two portions where the first portion is a rare earth doped oxygen containing material, such as a rare earth doped YVO4; and the second portion is an oxygen containing material, such as Gd(P1-xVx)O4, where 0<x<1 or a bismuth doped rare earth metal oxide material. These second portion materials are doped with bismuth or vanadium. Paragraphs [0106]-[0109] teach the nanoparticles can have a core/shell structure where the first portion is the core and the second portion is the shell. Paragraph [0116] teaches the nanoparticles have an outer layer which can comprise functional groups and thus the reference teaches the shell has functional groups on its surface. The reference suggests the claimed composite material.
Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0182641.
This reference teaches nanoparticles comprising two layers, where the first layer can be doped with Yb+3 or Yb+3 and Dy+3 (para [0013]) and the second layer can be manganese doped oxide, phosphate or fluorides (para [0014] or [0049]). Paragraph [0016] teaches the nanoparticle can be in the form of core/shell nanoparticle where the first layer is he core and the second layer is the shell. Pargraph [0069] teaches the nanoparticles can have an functional groups on the . 
Allowable Subject Matter
Claims 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 are objected to referring to a rejected base claim, but would be allowable if rewritten including all of the limitations of the base claim.
There is no teaching or suggestion in the cited art of record of a composite material comprising core comprising rare earth doped β-NaYF4, a shell disposed over the core and a functionalizable group on the surface of the shell; a composite material comprising rare earth doped core, a shell comprising transition metal doped titania disposed over the core and a functionalizable group on the surface of the shell; nor a composite material comprising rare earth doped core, a nickel doped shell disposed over the core and a functionalizable group on the surface of the shell. There is no teaching or suggestion in the cited art of record of  an ink nor a QR code comprising a composite material comprising rare earth doped core, a transition metal doped shell disposed over the core and a functionalizable group on the surface of the shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/25/21